DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 12/07/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 includes the phrase "grain-like,” which is defined in the specification as “may be, for example, spherical, cylindrical, elliptic, or the like.” See published application at ¶0018. This limitation renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). What other shapes are included under “or the like”? Would a cube be considered a grain like? How about a triangle? What about a deformed sphere or cylinder? 
Moreover, the term "substantially" in claims 4, 5, and 8 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is the claimed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2010/124804 A; machine translation was relied upon for purposes of citation and is attached to this Office Action). 
With regards to claims 1, 2, and 4-10, Ito teaches granular excrement treatment materials, i.e., multiple granules are provided, for humans and animals. See, e.g., ¶¶ 0001, 08, 39. The granules have a core portion and a coating layer portion, wherein the coating portion covers at least a portion of the core, which reads on both the covered and uncovered claimed cores. See e.g., ¶0006 amongst many other sections of the document. The cores of the partially covered core is the same. Id. The cores also have uniform shape and size. See e.g., ¶0030. The coating layer includes a water absorbent polymer and a coloring material. See, e.g., 0010. The granular core portion Id.  
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanichi (JP 2014/117676; A copy of the machine translation relied on citation is attached to this Office Action).
With regards to claims 1-8, Kanichi an absorbent granule that contains a core and a coating on top of the core. ¶0013-20, 0081-89 (“polymer is added later than other materials.”) The granule contains citric acid and baking soda and the coating contains a water absorbent polymer. Since the foaming agent of the prior art is the same as the claimed invention, it must inherently have the same properties of producing bubbles. See e.g., ¶0032-48. When absorbed material comes in contract with the polymer, which includes the baking soda in the coated layer on the granule, the granule collapse, and the polymer effectively coats the absorbed material thus exerting a higher deodorizing effect. See, e.g., ¶0018-19. 
Kanichi teaches that when the polymer comes in contract with the material to be absorbed, such as human or animal excretion, the polymer becomes viscous due to the baking soda and expands to the extent that it coats the excrement, thus preventing the foul odor of said excrement from being generated. Thus upon wetness, the polymers of the wetted granules (which aren’t necessarily all of the granules) will leave the granules and cover the excrement, thus reducing, if not eliminating the foul odor resulting from it all together. Thus, some granules which at some point will fall within the claimed range will be covered and some others will not be covered with the polymer. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanichi (JP 2007/136154) evident by or, in the alternative, in view of Kazushi et al. (JPWO 2008/108343). Machine translation of the foreign references were relied on for citation and are attached to this Office Action.
With regards to claims 1-2 and 4-8, Kanichi teaches a bag with a plurality of manure treatment granules made of a quicklime (calcium oxide) core. ¶0066. The bag contains coated and uncoated quicklime. Id. The coated quicklime is coated with high molecular weight fatty acid, paraffin or amines (stearylamine) or the like. Id. The coated and uncoated granules have the same core (i.e., quicklime). There is no adhesive material in the quicklime, and there is no indication that the color before and after the absorption of the liquid between the coated and the uncoated granules is different. Kanichi does not distinguish between the size and shape of the quicklime for the coated 
Kazushi teaches a water absorbing agent comprising a water absorbent resin particles. ¶0021. The resin particles can be resin of primary, secondary, or tertiary amine. ¶0026. The resin particles can be resin of aliphatic amines, such as a resin of stearylamine. See, e.g., ¶¶ 0029, 35-36, and 125-132. As such, since Kanichi teaches that the coated granules are coated by fatty acid, paraffin or amines (stearylamine, ¶0066), and since Kazushi teaches that at least the amines such as stearyl amine are water absorbent polymers, then Kanichi’s teachings meets the claimed coating. 
In the alternative, in case Kazushi does not teach the claimed water absorbent polymer, the claimed invention is rendered obvious in view of Kanichi. One of ordinary skill in the art would have found it obvious to use Kazushi’s amine polymers to coat the coated granules of Kanichi to improve the water absorbency of the granules and the liquid permeability to help inhibit the bad smell coming from the manure as taught in Kanichi. ¶0004, 123-0132. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


With regards to claim 3, Ito is silent with regards to the ratio between what is considered covered and what is considered uncovered granules. However, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” including more covered than uncovered, equal amount of covered to uncovered, or more uncovered than covered granules since the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP 2007/136154) evident by or, in the alternative, in view of Kazushi et al. (JPWO 2008/108343).
With regards to claim 3, Kanichi is silent with regards to the ratio between the coated and uncoated granules. However, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” including more coated than uncoated, equal amount of coated to uncoated, or more uncoated than coated granules in the bag, since the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736